Agenda
(FR) Colleagues, I have to remind you that 19 Members have requested time for oral explanations of vote on each of the seven reports that were adopted before lunch. There are a further 10 individual requests for explanations of vote. Theoretically the time required for explanations of vote would thus be 143 minutes, something more than two hours. In order to be able to take these explanations of vote today, I therefore propose the following change in the order of business:
We would take the Commission's statement on waste in the Campania region, which is currently scheduled for 9 p.m., immediately after the Angelilli report on the rights of the child.
The explanations of vote would then be taken during the evening sitting, after the oral question on the status of elected MEPs in Poland.
The order of business would thus be as follows:
from 3 to 5.30 p.m.: Cashman report, Angelilli report, then the Commission statement on waste in the Campania region,
from 5.30 to 7 p.m.: Commission Question Time,
then during the evening sitting from 9 p.m. to midnight we would have, in order: the Pack report, the Graefe zu Baringdorf report, the oral question on the status of elected MEPs in Poland and finally the explanations of vote on those items put to the vote before lunch.
Mr President, on a point of order, for clarification of the Rules as they were ruled upon earlier today. Under Rule 171, invoked by Mr Schulz, about the suspension of the sitting, it does not say - because we had finished the votes and were before an explanation of vote - that the rule could be invoked at that particular time. If the sitting was then suspended, it is precedent in this House that, when you resume the sitting, you continue with the business, and continuing with the business - based on precedent in this House and what we have done in the eight years I have been here - would be the explanations of vote. I am quite happy to come back here at whatever time is necessary to give my explanations of vote, because I want to do that for a number of reports.
I would ask you what the basis of the ruling on Rule 171 was, because I do not think that was in order; you know you are twisting the Rules, as well as I do here, to go against the democratic wills of some Members of this House. It is a strange type of democracy when you are trying to silence a minority who are just doing what they are allowed to do within the Rules of Procedure.
(FR) Colleagues, allow me to remind you of a few basic facts about how we operate here. The President can suspend the sitting at any time.
I merely have to get up - to rise from this seat - and the proceedings will be suspended automatically. Rest assured, please, that I have no intention of rising from my seat, but do be aware that all it takes for the proceedings to be suspended is that the President should get up.
So my first point is this: the proceedings were suspended because it rests entirely within the President's power to suspend the sitting when he or she chooses to do so.
A second absolute rule is the following: this is the plenary session and only the plenary session has control - total control - over its agenda. That is why I am proposing to you that you amend the order of business along the lines I have just suggested.
Should you not wish to make the changes I have proposed, then in that case - and only in that case - Mr Heaton-Harris, you would be right, we would work to the agenda previously agreed.
I will therefore now ask whether the Members are formally opposed to changing the order of business as I have just suggested. We will formally hear the case against the proposal and then I will take a speaker in favour of it.
Mr President, it is undoubtedly true that you, as President, could leave the chair and the Assembly would be suspended. However, that is not the basis on which what happened before lunch time happened. That was on the premise of a proposal under Rule 171, from Mr Schulz, that the House be suspended.
The rule is quite clear, that when such a proposal is made there should be a speaker for, and a speaker against. That was not the case, meaning that the proposal was irregular and should not have been put to the vote, and that the decision is not binding. You should, therefore, now return to the agenda.
(FR) I would remind you again that the House is the sovereign authority here. So the President in the chair is entitled to do as I am now doing, namely to call on two colleagues to speak, one for and one against. That is a prerogative of the President.
Of course the House has to take a vote, but I believe that a vote was taken this morning, and electronically confirmed. I do not think that the result of that vote can be contested.
on behalf of the PSE Group. - (DE) Mr President, I only wish to acknowledge that the President who chaired the sitting this morning did indeed forget to ask who wished to speak for and against the proposal. It is equally true, however, that a clear majority of this House voted that we should not debate or hear the explanations of vote now but at ten o'clock this evening. Now there is a new proposal, and I wish to support it on behalf of my Group and, I think, on behalf of other Members too. I believe the arrangement you have proposed makes good sense, and we shall see how the vote goes. Moreover, as you said yourself, the House is sovereign. The majority of the House will decide.
(Applause)
(FR) Colleagues, I have taken one speaker against and one speaker for the motion. If someone has something to say at this point, it should be on a different matter, not to re-argue the for and against. If that is what you wish to do, I cannot give you the floor.
Mr President, on a point of order, this Chamber may be sovereign, as you say, but it nonetheless must follow its own Rules of Procedure.
The suspension or closure of a sitting is covered by Rule 171; I quote, 'The sitting may be suspended or closed during a debate or a vote.' Now, this morning was not during a debate or a vote, it was after the vote.
Furthermore, Rule 163, 'Explanations of vote', does not allow discretion to the Chair to not hear them or to change the time. It reads explicitly, 'Once the general debate has been concluded, any Member may give an oral explanation on the final vote for not longer than one minute'.
It is true that the rules of this House give substantial arbitrary power to the speaker. But these are two items where no such power pertains, and this House chose - in the most flagrant way - to tear up its own Rules of Procedure rather than delay a couple of people from having lunch.
I have to say it is symbolic of the way in which the European Union is proceeding with the ratification of the Lisbon Treaty, nay, European Constitution, that you tear up your own rule book when it does not suit you, rather than tolerate an opposing point of view.
(FR) What I propose, colleagues, is as follows: clearly we are not in a position this afternoon, here in plenary session, to assess all the various arguments about the interpretation of this rule.
If Members wish to engage in recriminations, let them do so in writing to the President of Parliament. I am sure that he will refer complaints to the appropriate committee.
What I am concerned to do now is simply to decide on the order of business. I have made a proposal. I have heard one Member speak against it and one Member for it. I now put it to the vote.
(Parliament agreed to the request.)
(The order of business was thus established.)